 
Exhibit 10.2
SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT


THIS SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into as of the first date on the signature page hereto, by and between
HCP, Inc. (the “Company”) and J. Alberto Gonzalez-Pita (“Executive”) (together,
the “Parties”).
 
R E C I T A L S


WHEREAS, Executive is employed by the Company as its Executive Vice President,
General Counsel and Corporate Secretary, and
 
WHEREAS, Executive desires to leave his employment with the Company to pursue
other business and legal interests and therefore, the Parties wish to make
arrangements to terminate their employment relationship and resolve, fully and
finally, all outstanding matters between them.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
AGREEMENT


1.         EXECUTIVE’S SEPARATION. Executive’s separation from the Company shall
be effective June 30, 2011 (the “Separation Date”). Executive hereby agrees that
he will resign from his employment as an officer of the Company and any other
position he may hold with the Company as of the Separation Date, and Executive
agrees that he will execute any and all documents necessary to effect such
resignations.  Upon the Separation Date, Executive shall return to the Company
all files, records, credit cards, keys, equipment, and all other Company
property or documents maintained by Executive for the Company’s use or
benefit.  From the date of this Agreement through the Separation Date, Executive
will remain employed by the Company as Executive Vice President, General Counsel
and Corporate Secretary at his current base salary rate, with continued
participation in all applicable employee benefit plans, except equity plans, and
subject to the eligibility requirements, terms and conditions of each plan or
program then in effect.  Any Company stock options, restricted stock or other
equity or equity-related compensation previously granted to Executive that are
not vested as of the Separation Date will be cancelled and Executive shall have
no further right, title or interest in or under such awards.
 
2.         CONSULTING SERVICES.  In consideration of Executive’s
representations, releases, waivers and promises set forth in this Agreement, the
Company agrees that, conditioned upon the timely execution (and non-revocation)
of this Agreement, for the period commencing on the Separation Date and ending
on the date that is six (6) months following the Separation Date (the
“Consulting Term”), Executive shall provide consulting services to the Company
on the following terms and conditions:
 


 
 

--------------------------------------------------------------------------------

 


a.          Executive will be reasonably available to consult with the Company
on an as-needed basis on matters familiar to him as a result of his prior work
with the Company.


b.          The Company will pay Executive a consulting fee of $50,000 per
month, payable in semi-monthly installments during such Consulting Term, and
Executive shall be solely responsible for all taxes owed on such payments.  If
Executive believes that any payment owed under this paragraph has not been
properly paid to him, he shall advise the Company’s Chief Executive Officer in
writing, and the Company shall have fifteen (15) days to correct any mistaken or
inadvertent non-payment.


c.          At the end of the Consulting Term, if Executive has satisfactorily
performed the consulting services and abided by all terms and conditions set
forth in this Agreement, the Company shall pay him a bonus in the amount of
$115,000; conditioned upon Executive’s execution and non-revocation of a
supplemental waiver and general release of claims in a form provided by the
Company which shall not include terms that exceed the terms of this Agreement.


d.          Executive agrees that, during the Consulting Term, he is retained
solely as an independent contractor to the Company. Executive agrees that he is
not, and will not claim or represent himself to be, an employee or agent of the
Company, that he has no authority to enter into any contracts or agreements on
behalf of the Company or to otherwise bind the Company in any manner, and that
he will not represent to any person or entity that he has any such authority


3.          ADDITIONAL CONSIDERATION. In further consideration of the terms,
representations, waivers and releases in this Agreement, the Company will
provide Executive with the following additional payments and benefits:


a.          Severance payments in the amount of $125,000 per month, minus all
applicable tax withholdings and other authorized deductions, for a period of
twelve (12) months following the Separation Date, payable in semi-monthly
installments on the Company’s regular payroll schedule and commencing on the
first regularly scheduled payroll date following both the Separation Date and
the Effective Date (as defined in Section 3d. below);
 
b.          A lump sum payment in the amount of $50,000, less all applicable tax
withholdings and other authorized deductions, payable on the first regularly
scheduled payroll date following both the Separation Date and the Effective
Date, to reimburse Executive for the estimated premiums for twenty-four (24)
months of COBRA continuation coverage for himself and his eligible dependents
pursuant to Section 4980B of the Internal Revenue Code or the applicable state
equivalent (“COBRA”).  It shall be Executive’s sole responsibility to timely
elect COBRA coverage and make the required premium payments; and


c.          A cash lump sum amount equal to that portion of Executive’s account
under the Company’s 401(k) plan (including, without limitation, any 401(k)


 
2

--------------------------------------------------------------------------------

 


matching contributions), if any, that has not become vested under the terms of
such plan as of the Separation Date, payable on the first regularly scheduled
payroll date following both the Separation Date and the Effective Date.


d.          For purposes of this Agreement, the “Effective Date” shall be the
eighth (8th) calendar day following the date that Executive signs and returns
this Agreement to the Company, provided that Executive does not revoke or
attempt to revoke his acceptance of this Agreement prior to such
date.  Executive shall have the period of twenty-one (21) calendar days from the
date he receives this Agreement to sign it and return it to the Company.


Executive acknowledges and agrees that under the terms of this Agreement he is
receiving consideration beyond that which he would otherwise be entitled to and
which, but for the mutual covenants set forth in this Agreement, the Company
would not otherwise be obligated to provide.  Executive further agrees that the
payments and benefits provided hereunder are in addition to any wages and
accrued but unused vacation earned through the Separation Date.


4.          MUTUAL RELEASE AND WAIVER.
 
a.          Executive’s Release.
 
(i)           In exchange for the consideration described in Sections 2 and 3
above and other terms, representations, waivers and releases in this Agreement,
Executive hereby forever releases and discharges the Company and its parents,
affiliates, successors, and assigns, as well as each of its past and present
officers, directors, employees, agents, attorneys, and shareholders
(collectively, the “Company Released Parties”), from any and all claims,
charges, complaints, liens, demands, causes of action, obligations, damages, and
liabilities, known or unknown, suspected or unsuspected, that Executive had, now
has, or may hereafter claim to have against the Company Released Parties arising
out of or relating in any way to Executive’s employment with, or resignation
from, the Company, or otherwise relating to any of the Company Released Parties
from the beginning of time to the Effective Date (the “Executive’s
Release”).  Executive’s Release specifically extends to, without limitation, any
and all claims or causes of action for wrongful termination, breach of an
express or implied contract, breach of the covenant of good faith and fair
dealing, breach of fiduciary duty, fraud, misrepresentation, defamation,
slander, infliction of emotional distress, disability, loss of future earnings,
and any claims under any applicable state, federal, or local statutes and
regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Equal Pay Act of 1963, as amended, the Fair Labor Standards Act, as
amended, the Americans with Disabilities Act of 1990, as amended (the “ADA”),
the Rehabilitation Act of 1973, as amended, the Age Discrimination in Employment
Act, as amended (“ADEA”), as amended, the Older Workers Benefit Protection Act,
as amended, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Worker Adjustment and Retraining Notification Act, as amended
(the “WARN Act”), Section 806 of the Sarbanes-Oxley Act, the Family and Medical
Leave Act, as amended, and the
 


 
3

--------------------------------------------------------------------------------

 


California Family Rights Act, as amended, the California Fair Employment and
Housing Act, as amended and California Labor Code Section 1400 et seq.;
provided, however, that this Release does not waive, release or otherwise
discharge any claim or cause of action that cannot legally be waived, including,
but not limited to, any claim for unpaid wages, workers’ compensation benefits,
unemployment benefits and any claims for indemnification under applicable law.
 
(ii)           For the purpose of implementing a full and complete release,
Executive understands and agrees that this Agreement is intended to include all
claims, if any, which Executive may have and which Executive does not now know
or suspect to exist in his favor against the Company Released Parties and this
Agreement extinguishes those claims.  Accordingly, Executive expressly waives
all rights afforded by Section 1542 of the Civil Code of the State of California
(“Section 1542”) and any similar statute or regulation in any other applicable
jurisdiction.  Section 1542 states as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
 (iii)         This Agreement shall not prevent Executive from filing a charge
with the Equal Employment Opportunity Commission (or similar state or local
agency) or participating in any investigation conducted by the Equal Employment
Opportunity Commission (or similar state or local agency); provided, however,
that Executive acknowledges and agrees that any claims by Executive for personal
relief in connection with such a charge or investigation (such as reinstatement
or monetary damages) hereby are barred.
 
b.          The Company’s Release.
 
(i)           The Company hereby forever releases and discharges Executive, his
heirs, successors, and assigns, from any and all claims, charges, complaints,
liens, demands, causes of action, obligations, damages, and liabilities, known
or unknown, suspected or unsuspected, that the Company had, now has, or may
hereafter claim to have against Executive (the “Company’s Release”).  The
Company’s Release specifically extends to, without limitation, any and all
claims or causes of action under common law as well as any claims under any
applicable state, federal, or local statutes and regulations; provided, however,
that the Company’s Release does not waive, release, or otherwise discharge any
claim or cause of action to enforce any rights the Company may have with respect
to the confidentiality of Company information, the assignment of inventions or
the solicitation of the Company’s customers, clients or employees or any claim
or cause of action that cannot legally be waived.
 
(ii)      For the purpose of implementing a full and complete release, the
Company understands and agrees that this Agreement is intended to include
 


 
4

--------------------------------------------------------------------------------

 


all claims, if any, which the Company may have and which the Company does not
now know or suspect to exist in its favor against Executive and this Agreement
extinguishes those claims.  Accordingly, the Company expressly waives all rights
afforded by Section 1542 of the Civil Code of the State of California (“Section
1542”) and any similar statute or regulation in any other applicable
jurisdiction.  Section 1542 states as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


5.          ADEA WAIVER AND RELEASE.  Executive understands and agrees that he
is waiving his rights under the ADEA and thus:
 
a.          Executive has been informed and understands and agrees that he has
the period of twenty-one (21) calendar days after receipt of this Agreement to
consider whether to sign it.
 
b.          Executive has been informed and understands and agrees that he may
revoke this Agreement at any time during the seven (7) calendar days after this
Agreement is signed and returned to the Company, in which case none of the
provisions of this Agreement will have any effect.  Executive acknowledges and
agrees that if he wishes to revoke this Agreement, he must do so in writing, and
that such revocation must be signed by Executive and received by the Chief
Executive Officer of the Company no later than the seventh (7th) day after
Executive has signed the Agreement.  Executive acknowledges and agrees that, in
the event Executive revokes the Agreement, he shall have no right to receive any
of the consideration described in Sections 2 and 3 above and the other benefits,
waiver and release provided under the terms of this Agreement.
 
c.          Executive agrees that prior to signing this Agreement, he read and
understood each and every provision of this Agreement.
 
d.          Executive understands and agrees that he has been advised in this
writing to consult with an attorney of his choice concerning the legal
consequences of this Agreement and Executive hereby acknowledges that prior to
signing this Agreement, he had the opportunity to consult with an attorney of
his choosing regarding the effect of each and every provision of this Agreement.
 
e.          Executive acknowledges and agrees that he knowingly and voluntarily
entered into this Agreement with complete understanding of all relevant facts,
and that he was neither fraudulently induced nor coerced to enter into this
Agreement.
 
f.           Executive understands that he is not waiving, releasing or
otherwise discharging any claims under the ADEA that may arise after the date
she signs this Agreement.
 


 
5

--------------------------------------------------------------------------------

 


6.          CODE SECTION 409A COMPLIANCE.  This Agreement and the payments
provided for hereunder are intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) as a “short-term
deferral” within the meaning of Treasury Regulation Section
1.409A-1(b)(4)(i).  The parties hereto agree that in the event it is determined
that this Agreement or any payment hereunder is subject to and not compliant
with Code Section 409A they shall negotiate in good faith to amend the Agreement
to the extent possible to avoid the imposition of additional taxes under Section
409A of the Code.
 
7.          REPRESENTATIONS.  Executive and the Company make the following
representations, each of which is an important consideration to the other
party’s willingness to enter into this Agreement:
 
a.          Executive acknowledges that the Company is not entering into this
Agreement because it believes that Executive has any cognizable legal claim
against the Company Released Parties.  If Executive elects not to sign this
Agreement, the fact that this Agreement was offered will not be understood as an
indication that the Company Released Parties believed Executive was treated
unlawfully in any respect.
 
b.          Executive understands and agrees that he has been advised to consult
with an attorney of his choice concerning the legal consequences of this
Agreement.  Executive hereby acknowledges that prior to signing this Agreement,
he had the opportunity to consult with an attorney of his choosing regarding the
effect of each and every provision of this Agreement.
 
c.          Executive and the Company, on behalf of himself and
itself,  acknowledge and agree that he and it knowingly and voluntarily entered
into this Agreement with complete understanding of all relevant facts, and that
neither party was fraudulently induced nor coerced to enter into this Agreement.
 
d.          The Parties each represent and warrant to the other that they have
the capacity and authority to enter into this Agreement and be bound by its
terms.
 
8.          CONTINUING OBLIGATIONS AND RESTRICTIVE COVENANTS.
 
a.          During the Consulting Term and at all times thereafter to the extent
consistent with applicable law, Executive agrees that he will not use or
disclose any confidential information, trade secrets, or financial, personnel,
proprietary information, or client information which Executive learned while
employed by, or providing consulting services to, the Company;
 
b.          Executive agrees that if during the Consulting Term he accepts any
consulting or employment relationship with a publicly-traded healthcare REIT
that is a direct competitor of the Company, the Consulting Term and all of the
benefits and payments to him provided under Section 2 above will automatically
end, unless the Company waives this provision in writing.
 


 
6

--------------------------------------------------------------------------------

 




c.          During the Consulting Term, Executive agrees that he will not,
directly or indirectly, solicit or encourage any Company employee to leave his
or her employment with the Company.
 
9.          MUTUAL NON-DISPARAGEMENT.  Executive agrees that he will not, at any
time, make, directly or indirectly, any oral or written public statements that
are disparaging of the Company, its products or services, and any of its present
or former officers, directors or employees.  The Company (limited to its
officers and directors) agrees that it will not, at any time, make, directly or
indirectly, any oral or written public statements that are disparaging of
Executive.
 
10.        COOPERATION.  Executive agrees that he will cooperate with the
Company, including executing documents and providing requested information, as
may reasonably be required to give effect to the provisions of this Agreement or
for the Company to comply with applicable securities laws.
 
11.        INDEMNIFICATION.  The Company represents and warrants that the
Indemnification Agreement by and between Executive and the Company will remain
in full force and effect following the Separation Date, in accordance with its
terms. For the period of six (6) years following the Separation Date, Executive
shall be covered under the Company’s existing or successor directors’ and
officers’ liability insurance policy.
 
12.        REMEDIES.  If Executive fails to comply with or otherwise breaches
any of the promises, representations, or releases in this Agreement, the Company
may immediately stop any payments or benefits otherwise owing under this
Agreement and may seek additional relief or remedy as provided under applicable
law, including injunctive relief.
 
13.        GOVERNING LAW.  This Agreement and all rights, duties, and remedies
hereunder shall be governed by and construed and enforced in accordance with the
laws of the State of California, without reference to its choice of law rules,
except as preempted by federal law.
 
14.        SUCCESSORS AND ASSIGNS.  Executive agrees that this Agreement will be
binding upon, and pass to the benefit of, the successors and assigns of the
Company.  Any payments and benefits due to the Executive hereunder shall be
payable to his estate or representative in the event of his death or disability.
 
15.        AMENDMENTS.  This Agreement may not be amended or modified other than
by a written instrument signed by an authorized representative of the Company
and Executive.
 
16.        DESCRIPTIVE HEADINGS.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 


 
7

--------------------------------------------------------------------------------

 


17.        COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Facsimile and .pdf signatures will
suffice as original signatures.
 
18.        NOTICES.  All notices hereunder shall be in writing and delivered
personally or sent by United States registered or certified mail, postage
prepaid and return receipt requested:
 
If to the Company:


HCP, Inc.
3760 Kilroy Airport Way, Suite 300
Long Beach, California 90806
Attention:  Chief Executive Officer


If to Executive:


J. Alberto Gonzalez-Pita
at the most recent address in the payroll records of the Company


19.           ENTIRE AGREEMENT.  This Agreement sets forth the entire agreement
and understanding of the Parties relating to the subject matter hereof and
merges and supersedes all prior discussions, agreements, and understandings of
every kind and nature between the Parties hereto, and neither Party shall be
bound by any term or condition other than as expressly set forth or provided for
in this Agreement.
 
(SIGNATURE PAGE FOLLOWS)


 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth below.
 
 
HCP, INC..
 
J. ALBERTO GONZALEZ-PITA
           
By: 
/s/ JAMES F. FLAHERTY III
 
/s/ J. ALBERTO GONZALEZ-PITA
Its:
Chief Executive Officer
               
Date:
May 26, 2011
 
Date:
May 26, 2011




9

--------------------------------------------------------------------------------